UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 5, 2011 3D SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-34220 95-4431352 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 333 Three D Systems Circle Rock Hill, SC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (803) 326-3900 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Pursuant to Regulation FD, the registrant hereby furnishes the information contained in the presentation materials attached as Exhibit 99.1 to this Current Report on Form 8-K, which information is incorporated into this Item 7.01 by this reference. The information in this Current Report on Form 8-K under this Item 7.01, as well as Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as shall be expressly set forth by specific reference in such a filing. The furnishing of this report is not intended to constitute a determination bythe registrant that the information is material or that the dissemination of the information is required by Regulation FD. The presentation materials are available at the registrant’s Investor Relations web site at www.3dsystems.com/ir . Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.13D Systems Corporation Presentation Materials 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 3D SYSTEMS CORPORATION Date: December 5, 2011 /s/ROBERT M. GRACE,JR. (Signature) Name: Robert M. Grace,Jr. Title: Vice President, General Counsel and Secretary 3 Exhibit 99.1 EXHIBIT INDEX Exhibit No. Exhibit Description 3D Systems Corporation Presentation Materials
